Citation Nr: 0942443	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  09-31 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the Veteran's Department of Veterans Affairs (VA) 
disability pension can be reduced to the rate of $90 per 
month.


REPRESENTATION

Veteran represented by:	Marta J. Williger, Esq.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
Air Forces (AAF) from December 1943 to November 1945.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a letter dated March 11, 2008 issued by 
the Department of Veterans Affairs (VA) Pension Center in 
Milwaukee, Wisconsin, which denied the Veteran's request for 
a reduction of his monthly pension benefits from $1,842 per 
month [currently $1,359 per month] to $90 per month.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran currently receives $1,359 per month in VA 
disability pension benefits.  

2.  The Veteran resides in a nursing home for which services 
are covered by a Medicaid plan.

3.  The Veteran is married.


CONCLUSION OF LAW

The applicable criteria prohibits reduction of the Veteran's 
pension benefits to $90 per month.  38 U.S.C.A. §§ 5306(a), 
5503(d)(2) (West 2002); 38 C.F.R. §§ 3.106(a), 3.551(i) 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran requests that his monthly pension award be 
reduced to $90 per month. 

In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The Board will then render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  The VCAA also redefines the obligations of VA 
with respect to its statutory duty to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, for reasons expressed immediately below, the 
Board finds that the VCAA is not applicable herein.  See 
Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The facts regarding this claim are not in substantial 
dispute.  In Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (2001), the 
United States Court of Appeals for Veterans Claims held that 
the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive of the matter.  The Board finds that such is the 
case as to the issue on appeal.  Application of pertinent 
provisions of the law and regulations will determine the 
outcome, and no amount of additional evidentiary development 
would change the result of this case; therefore no VCAA 
notice is necessary.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002) [VCAA not applicable "because the law as 
mandated by statute, and not the evidence, is dispositive of 
the claim"].

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been provided ample opportunity to 
present evidence and argument in support of his claim.  He 
has declined the option for a personal hearing. 

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Relevant law and regulations

Improved pension

Pursuant to 38 U.S.C.A. § 1521(a), an improved (non service- 
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  See 38 U.S.C.A. § 1521(a), (b) 
(West 2002); 38 C.F.R. § 3.3(a) (2008).

Medicaid-covered nursing home care

Effective November 5, 1990, and terminating on September 30, 
2011, if a veteran having neither spouse nor child, or a 
surviving spouse having no child, is receiving Medicaid-
covered nursing home care, no pension or death pension in 
excess of $90 per month shall be paid to or for the veteran 
or the surviving spouse for any period after the month in 
which the Medicaid payments begin.  A veteran or surviving 
spouse is not liable for any pension paid in excess of the 
$90 per month by reason of the Secretary's inability or 
failure to reduce payments, unless that inability or failure 
is the result of willful concealment by the veteran or 
surviving spouse of information necessary to make that 
reduction.  See 38 C.F.R. § 3.551(i) (2009). 



Renouncement 

Under 38 C.F.R. § 3.106(a), any person entitled to pension, 
compensation, or dependency and indemnity compensation under 
any of the laws administered by the Department of Veterans 
Affairs may renounce his or her right to that benefit but may 
not renounce less than all of the component items which 
together comprise the total amount of the benefit to which 
the person is entitled nor any fixed monetary amounts less 
than the full amount of entitlement.  See 38 C.F.R. 
§ 3.106(a) (2009). 

Factual background

The Veteran was awarded an improved VA disability pension of 
$1,842 each month, effective December 1, 2007.  The award has 
since been reduced to $1,359 per month, effective January 1, 
2009.
  
In December 2007, the Veteran requested that his pension 
award be reduced to $90 per month, in light of the fact that 
he was simultaneously receiving payments from Medicaid.  In 
the above-referenced March 11, 2008 letter from the Milwaukee 
Pension Center, the VA notified the Veteran that he was still 
entitled to receive his current rate of pension because he 
was being paid as a veteran with one dependent.  In that 
connection, the letter also indicated that the Veteran was 
ineligible for a reduction in pension to $90 per month 
because he had one dependent, his wife.  
See the March 11, 2008 letter, page 1; see also 38 C.F.R. 
§ 3.551(i), supra.  
The Veteran disagreed and he has duly perfected an appeal as 
to this issue.

Analysis

The Veteran asserts that although he is married, his spouse 
is not dependent on his VA pension award, since he must apply 
the entirety of each monthly award to his monthly nursing 
home patient liability payments.  See the Veteran's March 17, 
2008 Notice of Disagreement.  He further asserts that because 
his wife is not dependent on his VA pension award, he should 
be eligible for a reduction in his current monthly award from 
$1, 359 monthly to $90 per month.

After considering the Veteran's reduction request in light of 
the evidence of record and the pertinent regulations noted 
above, the Board finds that the Veteran's request must be 
denied for the following reasons as a matter of law. 

The Board initially notes that the Veteran has the right to 
renounce his pension benefits.  See 38 U.S.C.A. § 5306(a).  
Crucially, however, under the law the Veteran may not 
renounce less than the full amount of the entitlement.  
See 38 C.F.R. § 3.106(a).  Thus, there is no authority under 
the law or VA regulations which would allow the Veteran to 
make a partial renouncement of his disability pension 
benefits, all except $90 monthly.  The Veteran must renounce 
his entire pension, or nothing at all.

Secondly, the Board has reviewed the Veteran's claim under 
the governing criteria which specify that, effective November 
5, 1990, and terminating September 30, 2011, if a veteran 
having neither spouse nor child is receiving Medicaid-covered 
nursing home care, no pension in excess of $90 per month 
shall be paid to or for the veteran after the month in which 
the Medicaid payments begin.  See 38 U.S.C.A.        § 5503;  
38 C.F.R. § 3.551(i).  

That provision, along with other provisions of 38 U.S.C.A. § 
5503, is intended to limit the payment of VA pension and 
other benefits to veterans whose hospital or nursing home 
care is being paid by the VA or, in certain cases, other 
government entities.  For example, 38 U.S.C.A. § 5503(a)(1) 
prohibits payment of pension of more than $90 monthly to a 
veteran, without spouse or child, who is being furnished 
domiciliary or nursing home care by the VA.  Inasmuch as the 
Veteran is married, these provisions of the law clearly do 
not apply to him.   

Payment of a VA pension benefit of $90 monthly to an 
individual in receipt of Medicaid-covered nursing home care 
has not been extended by law to veterans having spouses.  The 
evidence of record clearly demonstrates that the Veteran is 
married, and the Veteran does not contend otherwise.  

Although the Veteran contends that his spouse is not 
dependent on him for his VA pension benefits, actual 
financial dependence is irrelevant.  The law specifically 
limits eligibility to a $90 monthly pension to those "having 
neither spouse nor child."  See 38 C.F.R. § 3.551(i).  
Because the Veteran has a spouse, the provision he relies 
upon is inapplicable to him.  

Where the law and not the evidence is dispositive, the claim 
must be denied because of lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Finally, the Board notes that to some extent the Veteran 
appears to be raising an argument couched in equity, noting 
that both he and his wife receive no benefit from his VA 
disability pension, and that even if he receive no VA 
benefits, Medicaid would pay for his nursing home bill 
anyway.  See the Veteran's August 2009 substantive appeal.  
However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C. §§ 503, 7104(c) (West 2002); see also Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).

While the Board is sympathetic to the Veteran's situation, 
the Board must nevertheless point out that the applicable law 
and regulations governing this case noted above are clear and 
are dispositive of his appeal.  The Veteran has a spouse, 
which in and of itself precludes the Veteran from receiving a 
$90 monthly pension award under 38 C.F.R. § 3.551(i).  
Accordingly, the Veteran's request for a reduction of his 
monthly pension award to the rate of $90 monthly, or any rate 
less than the full entitlement, must be denied.




	(CONTINUED ON NEXT PAGE)





ORDER

Reduction of the Veteran's VA disability pension benefits to 
less than the full rate of entitlement is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


